DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/29/2022, 2/15/2022 and 7/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8-10, 12, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Solanyk (US 2019/0161212) in view of Grycewicz (US 2012/0127331).

Regarding claim 1, Solanyk discloses an imaging system (Figs. 5-7), comprising: 
2a body (a satellite 600, Figs. 1, 5 & 6, para. [0026], [0037]); 
3a stage coupled to the body (an inherent stage that supports and shifts the image sensor that is further discussed below); 4an actuator (sensor shift mechanism) coupled to the body and the stage, wherein the actuator is configured 5to move the stage in one or more directions relative to the body (Fig. 5 and para. [0036]-[0037]); 
6a focal plane array (image sensor array in Fig. 6) coupled to the stage, the focal plane array comprising: 
7a first staring focal plane array (implicitly disclosed by the image sensor array) located at a first location (inherently disposed within the image sensor array at a predetermined location of the array); and 
8 10a controller (Fig. 6) coupled to the actuator and communicatively coupled to the first 11staring focal plane array, wherein the controller is 12configured to: 13determine a velocity of the body; 14cause the actuator to backscan the stage in the one or more directions at a 15drive velocity corresponding to the velocity of the body; 16cause the first staring focal plane array to capture a first strip of images of 17a target during the backscan (see Figs. 5 & 6 and para. [0036]-[0038], [0040]-[0042] and [0032]-[0033].  Note that the stage of image sensor array is shifted to backscan from initial position A to position B and position C in the moving direction of the satellite at the velocity of the satellite to compensate for relative motion of the satellite with respect to the earth during capturing a series of images in push-broom fashion). 
Solanyk fails to disclose a second staring focal plane array located at a second location, wherein the 9second location is offset from the first location in two dimensions and is controlled by the controller that 18causes the second staring focal plane array to capture a second strip of 19images of the target during the backscan, wherein the second strip of images is offset from the 20first strip of images in the two dimensions.
However, in the same field of endeavor, Grycewicz teaches an imaging device for use in a satellite that comprises a first staring focal plane array located at a first location and a second staring focal plane array located at a second location.  The first and second focal plane arrays are offset from each other in two dimensions (Figs. 1-3, para. [ 0029]-[0032]). According to Grycewicz, a controller is configured to control the first focal plane array and the second focal plane array to capture a first series of images and a second series of images, respectively offset from each other.  The captured images are used for reconstructing a super-resolution image (para. [0060]-[0061]). Grycewicz further teaches, “It would be useful to be able to utilize multiple imaging arrays while assuring sufficiently good pixel coverage for super-resolution image reconstruction. It would be useful to be able to utilize three or more overlapped imaging arrays while assuring good performance with moderate image drift. It would be useful to be able to optimize (or enhance) the resolution of images formed from staggered array outputs and, in particular, from three or more staggered array outputs.” (para. [0011]).
For that reason, one of ordinary skill in the art would have been motivated to modify the imaging system of Solanyk to incorporate the teaching of Grycewicz to arrive at the features claimed by the Applicant to obtain good pixel coverage for super-resolution image reconstruction as discussed above.

Regarding claim 2, the combined teaching of Solanyk and Grycewicz further discloses the controller configured to determine a position of the stage (para. [0037].  Fig. 5 shows positions A, B and C are each determined); determine that the stage reaches a cutoff amplitude (the cutoff amplitude is considered at the position C shown in Fig. 5 where the stage starts returning to position A again.  See para. [0036]), thereafter send a second control signal to reset the stage to an initial position (the initial position is considered as position A that is where the stage returns at time T4 after reaching cutoff position at position C).

Regarding claim 4, as seen in Solanyk, para. [0007], [0036]-[0038], [0041]-[0042], a lens is inherent element that is coupled to the body in order for the system to function as disclosed.  Also note Fig. 6 of Grycewicz for the lens coupled to the body. 

Regarding claim 6, the velocity of the body corresponds to a forward velocity of at least one of an aircraft or a satellite (see Solanyk in para. [0036] or Grycewicz in para. [0066]).

Regarding claim 8, the combined teaching of Solanyk and Grycewicz further discloses an input/output (I/O) 2module configured to transmit and receive at least one or more of the velocity of the body, the 3drive velocity, image data from the first strip of images or the second strip of images (see Solanyk, para. [0037], [0041] and/or Gycewicz, para. [0060]-[0062]).

Regarding claim 9, the subject matter of this claim is met by the discussion in claim 1. 

Regarding claim 10, Solanyk further discloses that backscanning the stage comprises sending a control signal to the actuator (see Solanyk, para. [0036]-[0037]).

	Regarding claim 12, as further seen in the combined teaching of Solanyk and Grycewicz, determining the velocity of the body 2further comprises reading the velocity of the body from a memory (see Solanyk, para. [0041], wherein a memory is inherent in the imaging system shown in Fig. 6.  The memory is at least in form of a buffer or permanent memory for storing the sensor shift profile encompassing the body velocity that is to be read by the controller to operate the shift mechanism as disclosed). 

	Regarding claims 15 and 16, the subject matter of these claims are also met by the combined teaching of Solanyk and Grycewicz as discussed in claims 1 and 2, respectively. 

	Regarding claim 19, refer to claim 12 for similar limitation. 

Claims 5, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Solanyk and  Grycewicz and in further view of Owens et al. (US 2018/0252936).

Regarding claim 5, Solanyk and Grycewicz are silent about that the drive velocity is characterized by a sawtooth profile.  It is well recognized by Owens that a drive velocity of an imaging unit may be characterized by a sawtooth profile (see Owens, Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art to implement a sawtooth profile for the drive velocity as an obvious variant to all existing velocity profiles that would improve the driving capability of the actuator. 

Regarding claim 14, although Solanyk discloses determining a position of the stage as discussed in claim 2 (there are many possible methods to determine a position of the stage), it is fair to say that Solanyk and Grycewicz are silent regarding a method to provide one or more stage position sensors; receiving position sensor data from the one or more stage position sensors; and determining stage position using the position sensor data.  
Such lack of teaching in Solanyk and Grycewicz is compensated by Owens who teaches a stage position sensor as a linear encoder to measure position of a moving stage of an optical element so as to perform more accurate image stabilization (see Owens, para. [0010]-[0011], [0036]).  Therefore, it would have been obvious to one of ordinary skill in the art to configure the method in Solanyk and Grycewicz to include one or more stage position sensors for the benefit of accurate detection and measurement of a stage position to arrive at the claimed feature. 

	Regarding claim 17, refer to claim 14 for similar limitations. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Solanyk and  Grycewicz and in further view of Greenfeld (US 2005/0177307).

Regarding claim 7, the combination of Solanyk and Grycewicz teaches the imaging system having the focal plane array as discussed in claim 1.  Solanyk and Grycewicz fail to mention one or more spectral filters included in the focal plane array. However, it is well
known in the art that one or more spectral filters are widely used in an imaging system to
improve visual experience on captured images as taught by Greenfeld in paragraph [0001].
Therefore, it would have been obvious to one of ordinary skill in the art to modify the imaging system to include one or more spectral filters for the focal plane array so as to provide better visual experience on the images.

Allowable Subject Matter
Claims 3, 11, 13, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, either alone or in combination, fails to teach or suggest the limitations: backscanning the stage at the drive velocity comprises determining one or more gain coefficients; and updating the drive velocity in response to the one or more gain coefficients as required in claims 3, 13 and 20.  The prior art of record also fails to teach or suggest the limitations: determining a position of the stage using the drive velocity and a timer as required in claims 11 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697